327 S.E.2d 599 (1985)
Vivian M. CRUMP
v.
The DURHAM COUNTY BOARD OF EDUCATION.
No. 8414SC383.
Court of Appeals of North Carolina.
April 2, 1985.
*600 Kennedy, Kennedy, Kennedy & Kennedy by Harvey L. Kennedy and Harold L. Kennedy, III, Winston-Salem, for petitioner-appellant.
Maxwell, Freeman, Beason & Morano by James B. Maxwell and Mark R. Morano, Durham, for respondent-appellee.
PHILLIPS, Judge.
Petitioner's first contention that her constitutional rights to due process and equal protection have been violated because her dismissal was "arbitrary, capricious and for personal reasons" is rejected without discussion, because nothing in the record supports, much less requires, such a conclusion. What the record clearly shows, we think, is a thoughtful, patient, persistent, but unavailing, effort by the school authorities to get petitioner to recognize that she was not properly controlling her classes and to correct the situation; it does not indicate any hasty, arbitrary, capricious or ill-founded action on their part. For that matter, much more than impulse is needed under our law to discharge a career teacher. See G.S. 115C-325. A ground for dismissal specified by the statute must be asserted; the Board must find from a preponderance of the evidence that the ground for dismissal is true; and an exacting procedure designed to protect the teacher's rights, one of which is to have the evidence for and against dismissal appraised by an impartial panel comprised of teachers, administrators and laymen, must be followed. Corroborative of our holding on this point is the fact that when petitioner exercised her right to have the charge against her independently evaluated the five members of the Professional Review Committee, who heard the testimony presented by both parties *601 and saw the witnesses face to face, unanimously agreed that the charge that she had inadequately performed her job as a schoolteacher had been substantiated.
The petitioner's second contention that G.S. 115C-325(e)(1), which authorizes the dismissal of a career teacher for "inadequate performance," is unconstitutionally void for vagueness is likewise overruled. That question was considered and rejected in Nestler v. Chapel Hill/Carrboro City Schools Board of Education, 66 N.C.App. 232, 311 S.E.2d 57, appeal dismissed, rev. denied, 310 N.C. 745, 315 S.E.2d 703 (1984), for the reason that the term "inadequate performance" in regard to a job can be readily understood by any person of ordinary intelligence who knows what the job entails. Nor is the statute unconstitutional as applied in this case to petitioner. The evidence clearly shows that she was aware that her job as a schoolteacher entailed maintaining good order and discipline in the classroom, as G.S. 115C-307(a) provides, and that her alleged failure to maintain good classroom order on numerous, specific occasions was the basis for the steps taken to dismiss her.
Petitioner's final contention, that in view of the whole record there is no substantial evidence to support her dismissal for inadequate performance of her job, is likewise without merit and is overruled. That the evidence referred to above substantially supports the conclusion that petitioner inadequately performed her duty to maintain good order and discipline in the classroom is, we think, self-evident. Though it is fundamental and generally known that students cannot effectively learn and teachers cannot effectively teach in an unruly, chaotic, noisy, disruptive classroom, that is just the kind of classroom that petitioner had and was apparently satisfied to have over a long period of time, according to the testimony of the three professional educators who had seen or heard students misbehave in her classroom on many different occasions. The only evidence of probative value that might detract from all this direct evidence of petitioner's failure to maintain good order in her classroom, and therefore must be considered under the "whole record" test laid down in Thompson v. Wake County Board of Education, 292 N.C. 406, 233 S.E.2d 538 (1977), is the following: Petitioner's testimony that some of the disorders that occurred during Principal Barry's surveillance of her classroom were aggravated by his failure to correct the misbehaving students, but the duty to maintain control of the classroom was hers, not his, as she conceded; and the testimony of one of petitioner's many students that she is a good teacher. The other testimony on her behalfby her pastor and several members of her church, where she had taught Sunday School and been a Deacon for several years, to the effect that she is a good, conscientious and efficient person in handling young peoplereally does not address the specific issue raised. In all events, all of the other evidence relating to petitioner's classroom control by whoever presented detracts not a whit from the great volume of direct evidence that the respondent Board presented as to petitioner's failure to maintain any semblance of good order and discipline in her classroom on innumerable occasions.
The argument that petitioner's failure to maintain order was because she had more than her share of problem students is not supported by the evidence, including petitioner's own testimony. And the further argument that her classroom discipline and control was no worse than that maintained by other teachers is both irrelevant and at variance with much evidence and the Board's finding that the disturbing misconduct that repeatedly occurred in petitioner's classroom did not occur in other rooms, even though all of petitioner's students were in other classrooms for six periods each school day.
Affirmed.
WHICHARD and JOHNSON, JJ., concur.